DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-6, 8-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1).
As to claims 1 and 17, Mangiardi disclose applying a covering to a stent body with a biodegradable or bioabsorbable material. Mangiardi discloses the biodgradable material can be applied by first coating the stent body with a biodegradable coating and then covering with electrospun fibers biodegradable coating (see 0066). Mangiardi discloses the coating allows the covering to adhere more effectively to the stent body (see 0070). Mangiardi further states the coating can be a different or same material as the biodegradable material in the covering (see 0070). The covering can be made of poly(l-lactic acid) (see 0077). Mangiardi states the dip coating has increased thickness, which allows for the coating to expand beyond its current state (see 104). 
	Mangiardi fails to teach the fibers of the biocompatible polymer are partially embedded into the dip coating, and the coating remains intact/independent of cracks/tears after application of mechanical forces such as bending, tensile stress, compression, and torsion as required by claim 1. 
	Friedrich et al. discloses a process for forming a fiber reinforced implant comprising a silicone matrix and fibers embedded in the silicone matrix. Friedrich et al. teaches the fibers are electrospun (see page 8).  A support is coated with silicone via a dip coating process (see page 14, lines 10-29); the coated support is further coated with fibers (See page 14-15) while the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi to include applying the electrospun coating prior to drying of the dip coating as taught by Friedrich et al. in order to allow the fibers to embed the coating. One would have been motivated to do so since both are directed to coating implants with a dip coating and an electrospun coating and Friedrich et al. further teaches by applying the electrospun fibers to a tacky dip-coating the fibers become embedded which improves the stability and resistance to cracks with expansion. 
As to the limitation of being partially embedded, the initial silicone is in a tacky state which would result in at least a portion of the fibers to be embedded into the silicone while they are being applied. 
As to claim 2, the polymer can be polylactic acid (see 0077 of Mangiardi).
As to claim 4, Mangiardi states the implant can be formed of metal, ceramic or polymers (see 0072, 0076).
As to claim 5, the metal can be titanium (see 0076). 
As to claim 6, the polymer can be polyethylene or polydimethylsiloxane (see 0083).
As to claim 8, the implant can be stent used to treat cardiac aneurysm (See 0020, 0026). 
As to claim 9, the implant is a stent which is a tube. 
As to claim 10, , Mangiardi modified by Friedrich et al. fail to teach the biocompatible polymer coating is within the range of 100 nm to 5 microns. Mangiardi does state the coating allows for the covering to more effectively adhere to the stent body therefore the thickness is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi to include the claimed thicknesses through routine experimentation in order to optimize the adherence of the electrospun fibers to the stent body especially since the coating of Mangiardi is applied for the 
As to claim 11, Mangiardi states the thickness of the covering determines the degradation rate of the coating is determined by the thickness. Mangiardi discloses varying the thickness of the coating at different areas of the stent in order to optimize the degradation (see  0081, 0084, 0111). The thickness is a result effective variable. It would have been obvious to one having ordinary skill in the art to use the claimed thickness routine experimentation in order to optimize the degradation rate of covering from the stent especially since there is no evidence of criticality and using the claimed thickness range.
As to claim 12, Mangiardi stats the coating can be modified by application of therapeutic agents (see 0091).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1) as applied to claim 1 above , further in view of Hunter et al. (US 2005/0142163).
The teachings of Mangiardi in view of Friedrich et al. as applied to claim 1 and 2 are as stated above. 
Mangiardi fails to teach the use of silk fibroin as the biocompatible polymer as required by claim 3. 
Hunter et al. discloses forming medical implants with fibroisis inducing agents that can be used to treat vascular aneurysms (see 0779). Hunter et al. shows the implant have polymers such as silk, polylactic acid, polyurethanes, collagen, etc. (see 0120). Hunter teaches attaching fibers to the device to form a coated material such as silk (see 0121) by using an electrospinning process (see 0266). Hunter et al. discloses the silk is dissolved in HFIP and then electrospun onto the stent.  Hunter et al. states that an antibiotic agent can be used to enhance efficacy (see 0116). 
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1) as applied to claim 4 above , further in view of Kuehling (US 2010/0070022).
The teachings of Mangiardi in view of Friedrich et al. as applied to claim 4 are as stated above. 
Mangiardi states the stent can be formed of ceramic material but fails to teach the material is hydroxyapatite as required by clam 7.
Kuehling discloses a process for forming a stent. The stent can be formed of ceramic material such as calcium phosphate ceramics (hydroxyapatite). 
It would have been obvious to one having ordinary skill in the art to modify the process of  Mangiardi in view of Friedrich et al. to include the use of a stent formed of hydroxyapatite as taught by Kuehling. One would have been motivated to do so since Mangiardi in view of Friedrich et al. states the general use of stent formed of ceramic material but fails to disclose the specific ceramic material while Kuehling discloses forming stents of various types of material where the stent can be formed of a ceramic material such as hydroxyapatite. It has been established that the mere substation of one known element for another provides predictable . 

Claim 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 2014/0010950) in view of Friedrich et al. (WO 2017/093181A1) and Cheng et al. (US 7316710). 
As to claim 13, Mangiardi disclose applying a covering to a stent body with a biodegradable or bioabsorbable material. Mangiardi discloses the biodgradable material can be applied by first coating the stent body with a biodegradable coating and then covering with electrospun fibers biodegradable coating (see 0066). Mangiardi discloses the coating allows the covering to adhere more effectively to the stent body (see 0070). Mangiardi further states the coating may be the same material as the biodegradable material in the covering (see 0070). The covering can be made of poly(l-lactic acid) (see 0077). Mangiardi states the dip coating has increased thickness, which allows for the coating to expand beyond its current state (see 104). 
Mangiardi disclose the stent can be formed of polydimethylsiloxane. Mangiardi states the electrospun coating is applied such that the fibers cross one another interlocking and forming angles (see 0106) this allows for stress loads to be distributed throughout the device.  The applicator is moved in various directions in order to achieve the desired fiber orientation (see 0111). Mangiardi states a therapeutic agent can be added to the device such as an antibiotic (see 0085). 
Mangiardi fails to teach application of the electrospun coating while the PDMS is wet and the coating is silk fibroin and that it is formed by dissolving silk fibroin in hexafluoroisopropanol to form a solution optionally with antibiotic and electrospinning using the solution as required by claim 13. 
Friedrich et al. discloses a process for forming a fiber reinforced implant comprising a silicone matrix and fibers embedded in the silicone matrix. Friedrich et al. teaches the fibers are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mangiardi to include applying the electrospun coating prior to drying of the dip coating as taught by Friedrich et al. in order to allow the fibers to embed the coating. One would have been motivated to do so since both are directed to coating implants with a dip coating and an electrospun coating and Friedrich et al. further teaches by applying the electrospun fibers to a tacky dip-coating the fibers become embedded which improves the stability and resistance to cracks with expansion. 
As to the limitation of dissolving the antimicrobial agent with the hexafluroisopropanol, Mangiardi teaches an antimicrobial agent can be used in the device. 
Cheng et al. discloses solvents that can be used polymers such as hexafluoroispropanol and further states that agents can be included in the coating such as antibiotics (see col. 11 – 12). It would have been obvious to include the antimicrobial agent into the solution of the silk fibroin. One would have been motivated to do so since Cheng et al., which is directed to forming a stent states that the antimicrobial agent is compatible with the HFIP solvent. 
As to claim 16, Mangiardi teaches the coating material can comprise a drug material (see 0085). 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Applicant provides arguments that the applied prior art in combination does not disclose the claimed invention. Applicant argues that the “tackiness” cited in the rejection regarding the Friedrich reference is in relation to the step of applying a silicone liquid over the fibers to impregnate the fibers. The Examiner disagrees with applicant’s position. In Friedrich, advantageous for addition of a further layer and/or fibers.” This is in relation to the coated support, the application of the fibers occurs after the application of the initial silicone coating therefore Friedrich et al. is showing that the initial coating has a tackiness for the addition of the fibers.  Applicant further argues the difference between adherence and embedding of the fibers. As stated in the rejection above, Friedrich et al. states the silicone is in a tacky state after partial curing to stabilize the silicone. The tacky state of the silicone would result in some of the fibers being at least partially embedded into the silicone while being applied. The Examiner would also like to note that Friedrich teaches the reinforcement with the fibers is providing the improved stability and prevention of cracks and ruptures (see page 16, lines 15-21) and it is not just that the fibers are embedded in the silicone matrix. Friedrich further states the fibers have good adhesion to the silicone matrix, which aids in the good stability. One or ordinary skill in the art would look to the art of Friedrich to see how to stabilize the fibers within the silicone and further see how the fibers aids in stabilization and prevention of cracks to modify the process of Mangiardi by having the coating tacky prior to application of the fibers to ensure stabilization of the fibers.  The prior art of Mangiardi can be modified with application of the fibers being tacky without the need for application of the second coating or full embedding of the fibers with the silicone. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/

Art Unit 1715